ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 9 June 2022 for the application filed 16 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 9 June 2022, with respect to claims 1-13 and 16-17 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-13 and 16-17 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 24 June 2022 as follows: 
Claim 17.  A shock strut assembly for a landing gear, comprising: 
a strut cylinder; 
a strut piston configured to telescope relative to the strut cylinder; and 
a locking system comprising a lock tab configured to translate with the strut cylinder, wherein the lock tab is biased toward an inner diameter surface of the strut cylinder, and wherein a groove formed in an inner diameter surface of the strut cylinder is configured to receive the lock tab;
the locking system configured to restrict rotation of the strut piston relative to the strut cylinder in response to compression of the shock strut assembly, wherein the locking system is configured to be in an unlocked state when a stroke length of the shock strut assembly is greater than a threshold stroke length, and 
wherein the locking system is configured to be in a locked state when the stroke length of the shock strut assembly is less than or equal to the threshold stroke length.
Claims 18-20 canceled
Allowable Subject Matter
Claims 1-13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a strut cylinder; a strut piston configured to telescope relative to the strut cylinder; and a lock tab configured to translate with the strut cylinder, the lock tab being biased toward an inner diameter surface of the strut cylinder, wherein a groove formed in the inner diameter surface of the strut cylinder is configured to receive the lock tab, wherein a length of the groove is configured such that the lock tab is located in the groove when the shock strut assembly is in a compressed position and outside the groove when the shock strut assembly is in a fully extended position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “an axle configured to support a tire; and a shock strut assembly coupled to the axle, the shock strut assembly including: a strut cylinder; a strut piston configured to telescope relative to the strut cylinder; and a lock tab configured to translate with the strut cylinder, wherein the lock tab is biased toward an inner diameter surface of the strut cylinder, and wherein a groove formed in the inner diameter surface of the strut cylinder is configured to receive the lock tab, wherein a length of the groove is configured such that the lock tab is located in the groove when the shock strut assembly is in a compressed position and outside the groove when the shock strut assembly is in a fully extended position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10-13 and 16 depend from claim 9 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “a strut cylinder; a strut piston configured to telescope relative to the strut cylinder; and  a locking system comprising a lock tab configured to translate with the strut cylinder, wherein the lock tab is biased toward an inner diameter surface of the strut cylinder, and wherein a groove formed in an inner diameter surface of the strut cylinder is configured to receive the lock tab; the locking system configured to restrict rotation of the strut piston relative to the strut cylinder in response to compression of the shock strut assembly, wherein the locking system is configured to be in an unlocked state when a stroke length of the shock strut assembly is greater than a threshold stroke length, and wherein the locking system is configured to be in a locked state when the stroke length of the shock strut assembly is less than or equal to the threshold stroke length” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        28 June 2022